Exhibit 10.4

 

LOGO [g494682g1122103521126.jpg]

 

  

UBS AG

100 Liverpool Street

London EC2M 2RH

Tel. +44-20-7567

8000

Execution Version

 

 

 

Date:    May 23, 2013 (as amended and restated as of August 14, 2015, as further
amended and restated as of February 28, 2017, as further amended and restated as
of September 1, 2017 and as further amended and restated as of November 20,
2017) To    CM Finance Inc., as successor to CM Finance LLC (“Counterparty”)
Attention:    Stephon Barnes, Christopher E. Jansen and Michael C. Mauer Fax No:
   (212) 380-5915 From:    UBS AG, London Branch (“UBS”) Re:    Total Return
Swap Transaction

 

 

Ladies and Gentlemen:

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between UBS AG, London Branch (“UBS”) and CM
Finance Inc. (“Counterparty”), a corporation incorporated under the law of the
State of Maryland, on the Trade Date specified below (the “Transaction”). This
letter constitutes a “Confirmation” as referred to in the Master Agreement
specified below.

The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
shall govern. Capitalized terms used but not defined in this Confirmation have
the meanings assigned to them in Annex A. Capitalized terms used but not defined
in this Confirmation or in Annex A have the meanings assigned to them in the
Definitions or, if not defined in the Definitions, in the Reference Obligation
Indenture referred to below.

With effect from the Fifth Amendment Effective Date specified below, this
Confirmation amends and restates the prior Confirmation, dated as of May 23,
2013 and amended and restated as of June 6, 2013, December 4, 2013,
September 26, 2014 and July 20, 2015 (as further amended and restated as of
August 14, 2015, February 28, 2017 and September 1, 2017, and without regard to
any subsequent amendments thereto, the “Original Confirmation”) relating to the
Transactions described herein, which Original Confirmation (with respect to the
period from and after the Fifth Amendment Effective Date) is hereby superseded
and shall be of no further force or effect.

 

-1-



--------------------------------------------------------------------------------

1. AGREEMENT

This Confirmation supplements, forms a part of and is subject to, the ISDA
Master Agreement (Multicurrency–Cross Border) dated as of May 20, 2013 (as
amended, supplemented and otherwise modified and in effect from time to time,
the “Master Agreement”), between UBS and Counterparty. All provisions contained
in the Master Agreement govern this Confirmation except as expressly modified
below.

 

2. TERMS OF TRANSACTION

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:    Amendment Effective Date    July 20, 2015 Second Amendment
Effective Date    August 14, 2015 Third Amendment Effective Date    February 28,
2017 Fourth Amendment Effective Date    September 1, 2017 Fifth Amendment
Effective Date    November 20, 2017 Effective Date:    May 23, 2013 Scheduled
Termination Date:    December 5, 2020 Termination Date:    The earliest of
(i) the Scheduled Termination Date with respect to the Transaction, (ii) the
Obligation Termination Date and (iii) the Early Termination Date. The
obligations of the parties to make payments required to be made hereunder shall
survive the Termination Date. Obligation Termination Date:    In relation to any
Terminated Obligation, the related Termination Settlement Date. Reference
Entity:    CM Finance SPV Ltd., an exempted company incorporated with limited
liability under the law of the Cayman Islands. Reference Obligation:    The
Class A Notes issued from time to time by the Reference Entity under the
Reference Obligation Indenture. Outstanding Amount    As of any date, the
Aggregate Outstanding Amount of the Reference Obligation. Reference Obligation
Principal Amount:    As of the Fifth Amendment Effective Date, USD 102,000,000.
Thereafter, the Reference Obligation Principal Amount shall be adjusted on each

 

-2-



--------------------------------------------------------------------------------

   Rebalancing Date, Below Threshold Rebalancing Date and Above Threshold
Rebalancing Date in accordance with Clause 13 hereof. Reference Obligation
Indenture:    The Fifth Amended and Restated Indenture, dated as of November 20,
2017 between the Reference Entity and U.S. Bank National Association, as trustee
(the “Trustee”), as amended, supplemented or modified prior to the date hereof,
and as further amended, restated, supplemented or otherwise modified and in
effect from time to time. Portfolio Asset:    Each “Portfolio Asset” under and
as defined in the Reference Obligation Indenture. Portfolio:    At any time, all
Portfolio Assets held by the Reference Entity at such time. Notional Amount   
As of any date, the product of (i) the Outstanding Amount on such date,
multiplied by (ii) the TRS Advance Percentage. TRS Advance Percentage:    51%
Business Day:    New York, Boston, London and TARGET. Business Day Convention:
   Following (which shall, other than with respect to the definition of “Monthly
Period”, apply to any date specified herein for the making of any payment or
determination or the taking of any action which falls on a day that is not a
Business Day). Payment Date:    Nine Business Days after the end of each Monthly
Period. Monthly Period:    Each period from, and including, the 15th calendar
day of each calendar month (each, a Monthly Date) to, but excluding, the next
following Monthly Date, except that (a) the initial Monthly Period will commence
on, and include, the Effective Date and will end on, but exclude, the 15th day
of June, 2013 and (b) the final Monthly Period will end on, but exclude, the
date on which all of the Reference Obligations are paid in full. Calculation
Agent:    UBS. Except as otherwise expressly provided herein, the Calculation
Agent shall make all determinations, calculations and adjustments required
pursuant to this Confirmation in good faith and in a commercially reasonable
manner.

 

-3-



--------------------------------------------------------------------------------

Calculation Agent City:    New York Payments by Counterparty    Counterparty
First Floating Amounts:    First Floating Amount Payer:    Counterparty First
Floating Amount:    In relation to any First Floating Rate Payer Payment Date,
the product of (a) the First Floating Rate Payer Calculation Amount for such
First Floating Rate Payer Payment Date multiplied by (b) the Floating Rate
Option during the related First Floating Rate Payer Calculation Period plus the
Spread multiplied by (c) the Floating Rate Day Count Fraction.

First Floating Rate Payer

Calculation Amount:

   In relation to any First Floating Rate Payer Payment Date, an amount equal to
the daily average of the Notional Amount during the related First Floating Rate
Payer Calculation Period.

First Floating Rate Payer

Calculation Period:

   Each First Floating Monthly Period, except that (a) the initial First
Floating Rate Payer Calculation Period will commence on, and include, the
Effective Date and (b) the final First Floating Rate Payer Calculation Period
will end on, but exclude, the Obligation Termination Date.

First Floating Rate

Payer Payment Dates:

   Each UBS Fixed Amount Payment Date. First Floating Monthly Period:    Each
period from, and including, a First Floating Rate Payer Payment Date to, but
excluding, the next following First Floating Rate Payer Payment Date, except
that (a) the initial First Floating Monthly Period will commence on, and
include, the Effective Date will end on, but exclude the First Floating Rate
Payer Payment Date that occurs in June, 2013 and (b) the final First Floating
Monthly Period will end on, but exclude, the date on which all of the Reference
Obligation is paid in full. Floating Rate Option:    USD-LIBOR-BBA, provided
that the Floating Rate Option for initial First Floating Rate Payer Calculation
Period shall be 0.19528%. Designated Maturity:    One month Spread:    (a) For
the period from and including the Effective Date to but excluding the Amendment
Effective Date: 2.85%.

 

-4-



--------------------------------------------------------------------------------

   (b) From and including the Amendment Effective Date to but excluding the
Eighth Floating Rate Payer Payment Date: 2.75%.    (c) From and including the
Eighth Floating Rate Payer Payment Date, 2.55%.

Floating Rate Day

Count Fraction:

   Actual/360 Reset Dates:    As set forth in “Designated Maturity” above
Compounding:    Inapplicable Counterparty Second Floating Amounts:    Second
Floating Amount Payer:    Counterparty Second Floating Amount:    In relation to
any Terminated Obligation, Capital Depreciation, if any.

Second Floating Rate

Payer Payment Dates:

   Each Total Return Payment Date. Counterparty Third Floating Amounts:    Third
Floating Amount Payer:    Counterparty Third Floating Amount:    $48,875.00

Third Floating Rate

Payer Payment Dates:

   The earlier of (a) September 26, 2014 and (b) the Termination Date.
Counterparty Fourth Floating Amounts:    Fourth Floating Amount Payer:   
Counterparty Fourth Floating Amount:    $258,541.67

Fourth Floating Rate

Payer Payment Dates:

   The earlier of (a) December 4, 2014 and (b) the Termination Date.

 

-5-



--------------------------------------------------------------------------------

Counterparty Fifth Floating Amounts:    Fifth Floating Amount Payer:   
Counterparty Fifth Floating Amount:    $259,958.33

Fifth Floating Rate

Payer Payment Dates:

   The earlier of (a) December 4, 2015 and (b) the Termination Date.
Counterparty Sixth Floating Amounts:    Sixth Floating Amount Payer:   
Counterparty Sixth Floating Amount:    $258,541.67

Sixth Floating Rate

Payer Payment Dates:

   The earlier of (a) December 5, 2016 and (b) the Termination Date.
Counterparty Seventh Floating Amounts:    Seventh Floating Amount Payer:   
Counterparty Seventh Floating Amount:    $620,500.00

Seventh Floating Rate

Payer Payment Dates:

   The earlier of (a) December 4, 2017 and (b) the Termination Date.
Counterparty Eighth Floating Amount:    Eighth Floating Amount Payer:   
Counterparty Eighth Floating Amount:    USD $1,034,166.67 Eighth Floating Rate
Payer Payment Date:    December 5, 2018 Counterparty Ninth Floating Amount:   
Ninth Floating Amount Payer:    Counterparty Ninth Floating Amount:    USD
$1,037,000.00 Ninth Floating Rate Payer Payment Date:    December 5, 2019

 

-6-



--------------------------------------------------------------------------------

Payments by UBS:    UBS Fixed Amounts:    Fixed Amount Payer:    UBS Fixed
Amount:    The Interest and Fee Amount for the related Fixed Amount Payer
Calculation Period. Fixed Amount Payer Calculation Periods:    Each Monthly
Period; provided that (a) the initial Fixed Amount Payer Calculation Period
shall commence on and include the Effective Date and (b) the final Fixed Amount
Payer Calculation Period shall end on, but exclude, the final Obligation
Termination Date. UBS Fixed Amount Payment Dates:    The Payment Date following
the last day of any Fixed Amount Payer Calculation Period. UBS Floating Amounts:
   Floating Amount Payer:    UBS Floating Amount:    In relation to any
Terminated Obligation, Capital Appreciation, if any. Floating Rate Payer Payment
Dates:    Each Total Return Payment Date.

 

3. ACCELERATED TERMINATION.

Collateral Default

 

(a)

If (i) Counterparty defaults in the performance of any of its obligations under
Clause 9 in respect of the Transfer by Counterparty as Pledgor of any Eligible
Credit Support or (ii) the Reference Entity increases the outstanding principal
amount of the Reference Obligations at any time after the Effective Date
pursuant to Section 2.13 of the Reference Obligation Indenture, then UBS will
have the right but not the obligation to terminate the Transaction in whole (but
not in part); provided that (A) in the case of sub-clause (i), UBS may deliver
the relevant Accelerated Termination Notice (as defined below) at any time on or
prior to the final Termination Trade Date and (B) in the case of sub-clause
(ii), UBS must deliver the relevant Accelerated Termination Notice (as defined
below) within five Business Days after UBS receiving notice of the relevant
increase in order to exercise such termination right. UBS can exercise this
termination right by delivering a termination notice to Counterparty (an
“Accelerated Termination Notice” for purposes of this Clause 3(a)). Such
Accelerated Termination Notice shall specify the final

 

-7-



--------------------------------------------------------------------------------

  Termination Trade Date and the proposed Termination Settlement Date. Upon the
termination of the Transaction pursuant to this Clause 3(a), Counterparty shall
pay an additional amount to UBS equal to the applicable Breakage Costs on the
Obligation Termination Date (which payment obligation of Counterparty shall
survive the termination of the Transaction).

Effect of Designation of Early Termination Date

 

(b) If there occurs or is effectively designated an Early Termination Date under
the Master Agreement, then (i) notwithstanding any contrary or otherwise
inconsistent provision of the Master Agreement, the provisions set forth in
Section 6(e) of the Master Agreement shall not apply to the Transaction and the
amount of all payments in respect of each Terminated Obligation shall not be an
amount determined in accordance with Section 6(e) of the Master Agreement but
shall instead be the Counterparty Second Floating Amount or UBS Floating Amount
(as the case may be) determined in accordance with Clause 4 (subject, in the
case of Clause 4(a), to the limitations set forth therein with respect to
Counterparty relying on such provision), together with any Counterparty First
Floating Amount, the Counterparty Third Floating Amount, the Counterparty Fourth
Floating Amount, the Counterparty Fifth Floating Amount, the Counterparty Sixth
Floating Amount, the Counterparty Seventh Floating Amount, any UBS Fixed Amount
and Breakage Costs (if any) determined in accordance with this Confirmation and
subject to netting under the Master Agreement, (ii) the party that designated
such Early Termination Date (or the Non-Defaulting Party in the case of an
automatic designation) will promptly deliver a notice (an “Accelerated
Termination Notice” for purposes of this Clause 3(b)) to the other party (which
Accelerated Termination Notice shall specify the final Termination Trade Date
and the proposed Termination Settlement Date and may form part of any notice
designating such Early Termination Date) and (iii) the amount, if any, payable
in respect of such Early Termination Date will be determined in accordance with
this Confirmation based upon the delivery of such Accelerated Termination
Notice. Notwithstanding the foregoing, upon the termination of the Transaction
pursuant to this Clause 3(b) other than as a result of an Event of Default or
Termination Event with respect to which UBS is the Defaulting Party or an
Affected Party, Counterparty shall pay an additional amount to UBS equal to the
applicable Breakage Costs on the Obligation Termination Date (which payment
obligation of Counterparty shall survive the termination of the Transaction);
provided that Counterparty shall not be required to pay any Breakage Costs in
the event of termination of the Transaction as a result of (i) an Additional
Termination Event pursuant to Clause 3(c)(i) if the related “Event of Default”
(as defined in the Reference Obligation Indenture) is a direct result of any
action or omission by UBS or any of its Affiliates or (ii) an Additional
Termination Event pursuant to Clause 3(c)(ii) or 3(c)(iii).

Additional Termination Events

 

(c) Each of the following shall constitute an Additional Termination Event under
the Master Agreement with respect to which Counterparty will be the sole
Affected Party and each of the Transactions entered into hereunder will
constitute an Affected Transaction:

 

  (i) the occurrence of an “Event of Default” under (and as defined in) the
Reference Obligation Indenture (provided that, for purposes of this Confirmation
and the Master Agreement, the determination of whether an “Event of Default” (as
so defined) has occurred with respect to any amount due and payable on the
Reference Obligation on the stated maturity thereof shall be made (x) without
giving effect to the first sentence of Section 2.7(g) of the Reference
Obligation Indenture and (y) without giving effect to any grace period in
Section 5.1(a) or Section 5.1(b)(i) of the Reference Obligation Indenture);

 

-8-



--------------------------------------------------------------------------------

  (ii) if and for so long as any UBS Holder holds any part of the Reference
Obligation as a hedge for the Transaction, either (A) the ownership by such UBS
Holder of the Reference Obligation (or any portion thereof) or (B) the
compliance by such UBS Holder with its obligations under the Reference
Obligation Indenture or under the Reference Obligation would violate any law,
rule or regulation of any governmental, regulatory or judicial authority
applicable to such UBS Holder;

 

  (iii) if and for so long as any UBS Holder holds any part of the Reference
Obligation as a hedge for the Transaction, UBS reasonably determines that either
(A) the ownership by such UBS Holder of the Reference Obligation (or any portion
thereof) or (B) the compliance by such UBS Holder with its obligations under the
Reference Obligation Indenture or under the Reference Obligation should violate
any law, rule or regulation of any governmental, regulatory or judicial
authority applicable to such UBS Holder (as shall be evidenced by either
(x) evidence of a governmental, regulatory or judicial authority having informed
UBS that such authority believes the foregoing to be the case or (y) a copy of a
“should” level opinion of external counsel confirming the foregoing); provided
that UBS shall not be entitled to designate an Early Termination Date under this
clause (iii) unless (A) UBS is simultaneously exercising any similar rights it
may have to effect a termination of all other swap transactions that are
similarly affected (directly or indirectly as a result of any hedge position
held in connection with such swap transactions) by the law, rule or regulation
underlying such event and (B) such designated Early Termination Date occurs no
earlier than the later of (1) the date that is 90 days following the effective
date of the notice designating such Early Termination Date and (2) the date
occurring five Local Business Days prior to the date on which the law, rule or
regulation underlying such event becomes effective (and the 20 day period in
Section 6(b)(iv) of the Master Agreement shall be deemed to have been amended
accordingly solely for purposes of the Additional Termination Event described in
this clause (iii)); and

 

  (iv) if Counterparty fails to provide to UBS, within 15 calendar days
following the end of any calendar month a copy of the unaudited balance sheet of
the Counterparty as of the final day of such calendar month and such failure is
not cured within 5 Business Days following such notice by UBS to Counterparty of
such failure.

 

4. FINAL PRICE DETERMINATION.

Following the termination of the Transaction (i) pursuant to Clause 3 or (ii) by
reason of the occurrence of the Scheduled Termination Date (other than in
connection with a Repayment), the Final Price for each Terminated Obligation
will be determined in accordance with this Clause 4.

 

(a)

If any UBS Holder holds the Reference Obligation as a hedge for such Terminated
Obligation, subject to sub-clauses (i), (ii) and (iii) below, Counterparty may
identify an Approved Dealer that has submitted a Firm Bid to acquire the
Reference Obligation from UBS or any such Affiliate, in each case by giving
notice of such Firm Bid to UBS. Such notice must be given no later than 10 a.m.
(New York time) on the applicable Termination Trade Date. So long as (i) any
sale by UBS or such Affiliate of the Reference Obligation or applicable portion
thereof to such Approved Dealer (as applicable) is (A) not prohibited under
applicable law or regulation and (B) substantially in accordance with the
then-current market practice in the principal market for, and transfer
restrictions with respect to, the Reference Obligation (as determined by the
Calculation Agent) and at prevailing market price, (ii) all payment and
collateral delivery obligations of Counterparty have otherwise been satisfied
when due under this Confirmation and the Master

 

-9-



--------------------------------------------------------------------------------

  Agreement and (iii) no Event of Default or Additional Termination Event has
occurred or is continuing with respect to Counterparty, in each case on the date
Counterparty delivers such notice, (x) if a retransfer is necessary in order for
UBS to be able to unwind its hedge position (or the applicable portion thereof)
and UBS accepts such Firm Bid, UBS or such Affiliate shall take, on or promptly
following the Termination Trade Date all actions within its reasonable control
necessary to cause such retransfer of the Reference Obligation to UBS or such
Affiliate, (y) subject (only where such retransfer is necessary for UBS to
unwind its hedge position (or the applicable portion thereof) and UBS accepts
such Firm Bid) to such retransfer of the Reference Obligation having occurred in
accordance with UBS’ instructions, UBS or such Affiliate shall accept such Firm
Bid and transfer the Reference Obligation or portion thereof to such Approved
Dealer and (z) the net cash proceeds received by UBS or such Affiliate from the
sale of the Reference Obligation or portion thereof (exclusive of accrued
interest and capitalized interest), net of the related Costs of Assignment,
shall be the “Final Price” for the relevant Reference Obligation or portion
thereof. In the event that such transfer of the Reference Obligation or portion
thereof to such Approved Dealer does not occur (I) as a result of a breach by
UBS of its obligations under this Clause 4(a), the Final Price for the
Terminated Obligation shall be determined based on the Firm Bid provided by such
Approved Dealer or (II) other than as a result of a breach by UBS of its
obligations under this Clause 4(a), the Final Price for the Terminated
Obligation shall be determined pursuant to Clause 4(b) below.

 

(b) Subject to Clause 4(c) below, if the Final Price for the Terminated
Obligation is not determined in accordance with clause (a) above, then the
Calculation Agent shall attempt to obtain Firm Bids for the Terminated
Obligation with respect to the applicable Termination Trade Date from three or
more Dealers. The Calculation Agent will give Counterparty notice of its
intention to obtain Firm Bids pursuant to this Clause 4 (such notice to be given
telephonically and via electronic mail) not later than 5:00 p.m. New York time
on the date three Business Days prior to the bid submission deadline as shall be
specified by the Calculation Agent in each of its requests for Firm Bids for the
Terminated Obligation with respect to the applicable Termination Trade Date. By
notice to UBS not later than such bid submission deadline, Counterparty may, but
shall not be obligated to, designate any Dealer to provide a Firm Bid (and the
Calculation Agent will seek a Firm Bid from such Dealer if so designated by
Counterparty on a timely basis).

In seeking to obtain a Firm Bid from any Dealer, the Calculation Agent will
deliver to such Dealer the following information: (1) a copy of the Reference
Obligation Indenture (and each Transaction Document referred to (and as defined)
therein); and (2) a copy of each Monthly Report delivered under (and as defined
in) the Reference Obligation Indenture within the last 12 months. Such Dealers
must provide the Calculation Agent with a Firm Bid within one Business Day of
the Calculation Agent’s request for such Firm Bid in order for the Calculation
Agent to consider such Firm Bid in its determinations of the Final Price under
this Clause 4(b). In seeking to obtain a Firm Bid from any Dealer, the
Calculation Agent will, to the extent practicable, afford such Dealer with an
opportunity, to the extent requested by such Dealer, to ask questions of, and
receive information from, the persons or entities responsible for the management
of the Reference Entity.

UBS may, but is not obligated to, sell or cause the sale of any portion of a
Terminated Obligation to any Dealer that provides a Firm Bid for purposes of
this Clause 4(b).

If the Calculation Agent is able to obtain at least one Firm Bid or combination
of Firm Bids for all of the portion of the principal amount allocable to a
Terminated Obligation, the Final Price for such Terminated Obligation shall be
determined based on the highest Firm Bid or highest weighted average of any
combination of Firm Bids received by the Calculation Agent within one

 

-10-



--------------------------------------------------------------------------------

Business Day of its request therefor. If no Firm Bids are obtained as provided
above in this Clause 4 for all or a portion of a Terminated Obligation, the
Final Price shall be deemed to be zero with respect to each portion of such
Terminated Obligation for which no Firm Bid was obtained. The Calculation Agent
will conduct the bid process in accordance with the procedures set forth in this
Clause 4 and otherwise in a commercially reasonable manner.

Notwithstanding anything to the contrary herein,

 

(i) the Calculation Agent shall be entitled to disregard any Firm Bid submitted
by a Dealer if, in the Calculation Agent’s commercially reasonable judgment,
(x) such Dealer is ineligible to accept assignment or transfer of the relevant
Terminated Obligation or portion thereof, as applicable, substantially in
accordance with the then-current market practice in the principal market for
such Terminated Obligation, as determined by the Calculation Agent, or (y) such
Dealer would not, through the exercise of its commercially reasonable efforts,
be able to obtain any consent required under any agreement or instrument
governing or otherwise relating to such Terminated Obligation to the assignment
or transfer of such Terminated Obligation or portion thereof, as applicable, to
it; and

 

(ii) if the Calculation Agent determines that the highest Firm Bid obtained in
connection with the applicable Termination Trade Date is not bona fide due to
(x) the bankruptcy or insolvency of the bidder or (y) the inability, failure or
refusal (or reasonably expected inability, failure or refusal) of the bidder to
settle the purchase of such Terminated Obligation or portion thereof, as
applicable, or otherwise settle transactions in the relevant market or perform
its obligations generally, that Firm Bid shall be disregarded.

If the highest Firm Bid for any portion of such Terminated Obligation is
disregarded pursuant to this paragraph, then (i) if there is at least one other
available Firm Bid for such portion, the “Final Price” shall be determined based
on the next highest Firm Bid and (ii) if there are no other available Firm Bids
for such portion, the Calculation Agent shall have no obligation to obtain
further bids, and the applicable “Final Price” for the portion which was so
disregarded shall be deemed to be zero.

If UBS transfers, or causes the transfer of, a Terminated Obligation to the
Dealer or Dealers providing the highest Firm Bid or highest weighted average of
any combination of Firm Bids, the net cash proceeds received from the sale of
such Terminated Obligation (which sale shall be scheduled to settle no later
than the Relevant Settlement Date), exclusive of accrued interest and
capitalized interest and net of any Costs of Assignment, shall be the “Final
Price” for such Terminated Obligation (or the portion thereof that is sold).

If UBS determines, in its sole discretion, not to sell or cause the sale of any
portion of such Terminated Obligation to the entity or entities providing the
highest Firm Bid or highest weighted average of any combination of Firm Bids,
the “Final Price” for such unsold portion shall be determined based on the
highest Firm Bid or highest weighted average of any combination of Firm Bids, as
the case may be. The Calculation Agent may perform any of its duties under this
Clause 4(b) through any Affiliate designated by it, but no such designation
shall relieve the Calculation Agent of its duties under this Clause 4(b).

 

(c)

Notwithstanding Clauses 4(a) and 4(b) above, if any UBS Holder holds the
Reference Obligation as a hedge for such Terminated Obligation and the Final
Price thereof is being calculated in connection with the occurrence or
designation of an Early Termination Date that has occurred

 

-11-



--------------------------------------------------------------------------------

  other than as a result of an Additional Termination Event set forth in Clause
3(c)(i), Clause 3(c)(ii) or Clause 3(c)(iii) above and with respect to which
Party B is the Defaulting Party or the sole Affected Party:

 

  (i) the Calculation Agent shall not be required to obtain any Firm Bids in
connection with the determination of the Final Price thereof and the date on
which the Final Price thereof is determined shall be delayed until the earlier
of:

 

  (A) the first Business Day following the date on which all Portfolio Assets
have been sold or otherwise liquidated pursuant to and in accordance with the
Reference Obligation Indenture; and

 

  (B) the 40th calendar day following such Early Termination Date

(such date, the “Close-out Final Price Determination Date” and the period from
and including the Early Termination Date to and including the Close-out Final
Price Determination Date, the “Close-out Final Price Determination Extension
Period”);

 

  (ii) the “Final Price” of the Terminated Obligation shall be equal to the
product of (x) the sum of (A) all Principal Collections received by the
Reference Entity during the Close-out Final Price Determination Extension
Period, (B) all Principal Collections expected to be received by the Reference
Entity as a result of binding commitments entered into by the Reference Entity
at any time during the Close-out Final Price Determination Extension Period to
sell or otherwise dispose of any Portfolio Assets, (C) all Interest Collections
received by the Reference Entity during the Close-out Final Price Determination
Extension Period, and (D) all amounts standing to the credit of the Principal
Collection Subaccount, the Interest Collection Subaccount and the Payment
Account (if any) as of the day immediately prior to the commencement of the
Close-out Final Price Determination Extension Period that have not been paid to
Counterparty by UBS as UBS Fixed Amounts, multiplied by (y) (A) the Outstanding
Amount as of the Early Termination Date divided by (B) the sum of the
Outstanding Class A-R Funded Amount of the Class A-R Notes and the Outstanding
Amount, each as of the Early Termination Date;

 

  (iii) the portion of the Terminated Obligation represented by Portfolio Assets
that have not been sold or otherwise disposed of by the Reference Entity or
become the subject of a binding sale or disposition commitment of the Reference
Entity during the Close-out Final Price Determination Extension Period shall
accordingly be deemed to have a value of zero for purposes of the determination
of the Final Price thereof; and

 

  (iv) the Total Return Payment Date and Termination Settlement Date shall be
deemed to be the first Business Day after the Close-out Final Price
Determination Date.

 

(d)

In the event that (i) either (x) the Final Price for all or any part of the
Terminated Obligation is deemed to be zero pursuant to the foregoing or (y) any
of the related Portfolio Assets are effectively deemed to have a zero value for
purposes of the determination of the Final Price of the related Terminated
Obligation pursuant to Clause 4(c)(iii) above and (ii) any UBS Holder holds the
Reference Obligation as a hedge for such Terminated Obligation, UBS and
Counterparty will make commercially reasonable efforts to accomplish the
assignment or other transfer to Counterparty free of payment by Counterparty
other than Costs of Assignment incurred by UBS or any of its Affiliates in
effecting the transfer; provided that (A) all other payment and collateral
delivery obligations of Counterparty (including, without limitation, those
obligations arising as a result of the occurrence or designation of an Early
Termination Date) are otherwise fulfilled under the Master Agreement at the time
of such transfer of the relevant Terminated Obligation (or the relevant portion
thereof) for which the Final Price is deemed to be zero or a portion of the

 

-12-



--------------------------------------------------------------------------------

  related Portfolio Assets have been deemed to have a zero value for purposes of
the determination of the Final Price thereof; (B) UBS shall not be liable for
any losses related to any delay in or failure of such assignment beyond its
control, and Counterparty shall reimburse UBS for all Costs of Assignment
incurred by UBS in effecting the transfer promptly following UBS’ demand
therefor; and (C) each such UBS Holder has received its pro rata share of all
the amounts identified in Clause 4(c)(ii) above that have been received by the
Reference Entity and distributed to the holders of such Terminated Obligation in
accordance with the Reference Obligation Indenture.

 

(e) The parties acknowledge that (i) the Reference Obligation is expected to be
illiquid and unique and there may be no other commercially reasonable
determinant of value with respect to such Reference Obligation other than the
price at which willing buyers agree to purchase such Reference Obligation or the
relevant Portfolio Assets, (ii) if (x) a UBS Holder is holding the Reference
Obligation as a hedge and such UBS Holder were forced to liquidate such
Reference Obligation or the relevant Portfolio Assets or (y) the Calculation
Agent were forced to determine the Final Price of such Reference Obligation, in
each case on the date on which an Early Termination Date occurs or is designated
(or shortly thereafter), such liquidation or determination would likely result
in a commercially unreasonable price for the applicable Reference Obligation,
and (iii) giving a UBS Holder or the Calculation Agent an extended period of
time to sell or otherwise liquidate such Reference Obligation (or the relevant
Portfolio Assets) or determine the Final Price of such Reference Obligation is
accordingly more likely to produce a commercially reasonable result.

 

5. [RESERVED]

 

6. ADJUSTMENTS.

If the Reference Obligation or any portion thereof is irreversibly converted or
exchanged into or for any securities, obligations or other assets or property
(“Exchange Consideration”), or any payment on the Reference Obligation is paid
in the form of any Exchange Consideration that is not cash, thereafter such
Exchange Consideration will constitute the Reference Obligation or portion
thereof and the Calculation Agent shall, after consultation with the parties,
adjust the terms of the Transaction as the Calculation Agent determines
appropriate to preserve the theoretical value of the Transaction to the parties
immediately prior to such exchange or, if such exchange results in a change in
value, the proportionate post-exchange value, and determine the effective date
of such adjustments.

 

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

 

(a) Each party hereby agrees as follows, so long as either party has or may have
any obligation under the Transaction.

 

  (i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into the Transaction; it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of the Transaction;

 

-13-



--------------------------------------------------------------------------------

  (ii) Evaluation and Understanding. It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.
It is also capable of assuming, and assumes, the financial and other risks of
the Transaction;

 

  (iii) Status of Parties. The other party is not acting as a fiduciary or an
advisor for it in respect of the Transaction;

 

  (iv) Reliance on its Own Advisors. Without limiting the generality of the
foregoing, in making its decision to enter into, and thereafter to maintain,
administer or terminate, the Transaction, it will not rely on any communication
from the other party as, and it has not received any representation or other
communication from the other party constituting, legal, accounting, business or
tax advice, and it will consult its own legal, accounting, business and tax
advisors concerning the consequences of the Transaction; and

 

  (v) U.S. Tax Treatment. In connection with the Transaction, it will, for U.S.
Federal income tax purposes (and to the extent permitted by law, state and local
income tax purposes): (w) treat the Counterparty as having retained beneficial
ownership of all of the economic benefits and burdens of ownership of the
Reference Obligation, the Pledged Notes and each Portfolio Asset at all times
during the pendency of the Transaction (except after a default by either party)
and all payments made in respect of the Reference Obligation and the Pledged
Notes as having been made directly to the Counterparty; (x) treat the
Transaction (including the Credit Support Annex to the Transaction), taken
together with the issuance of the Reference Obligation to the UBS Holder, as a
single loan of USD 102,000,000 from UBS to the Counterparty secured by the
Reference Obligation and the Pledged Notes, maturing on the Scheduled
Termination Date and which is not a contingent debt instrument described in
Treas. Regs. Section 1.1275-4; (y) treat the Counterparty First Floating Amounts
as interest paid on an obligation issued in registered form to a U.S. person
(within the meaning of Section 7701(a)(30) of the Code) in respect of the loan
described in clause (x); and (z) not treat the issuance of the Reference
Obligation to the UBS Holder as creating a partnership or otherwise as an equity
interest in the Reference Entity. The parties agree to file all tax forms,
returns and withholding certificates (including, without limiting the foregoing,
U.S. Internal Revenue Service Form 1099 and any withholding certificates
required to be provided pursuant to the Schedule to the Master Agreement)
consistent with this treatment, and the Counterparty agrees to provide copies of
all withholding tax certificates relating to the Reference Obligation and the
Portfolio Assets reasonably requested by the trustee under the Reference
Obligation Indenture.

References in this Clause 7(a) to “the other party” shall, in the case of UBS
and where the context so allows, include references to any Affiliate of UBS.

 

(b) Each party acknowledges and agrees that, so long as either party has or may
have any obligation under the Transaction:

 

  (i) the Transaction does not create any direct or indirect obligation of the
Reference Entity or any Portfolio Asset Obligor or any direct or indirect
participation in the Reference Obligation, any Portfolio Asset or any other
obligation of the Reference Entity or any Portfolio Asset Obligor;

 

-14-



--------------------------------------------------------------------------------

  (ii) each party and its Affiliates may deal in the Reference Obligation and
any Portfolio Asset and may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of commercial or investment banking
or other business with the Reference Entity, any Portfolio Asset Obligor or any
Affiliate of the Reference Entity or any Portfolio Asset Obligor, any other
person or entity having obligations relating to the Reference Entity or any
Portfolio Asset Obligor and may act with respect to such business in the same
manner as if the Transaction did not exist and may originate, purchase, sell,
hold or trade, and may exercise consensual or remedial rights in respect of,
obligations, securities or other financial instruments of, issued by or linked
to the Reference Entity or any Portfolio Asset Obligor, regardless of whether
any such action might have an adverse effect on the Reference Entity or any
Portfolio Asset Obligor, the value of the Reference Obligation or any Portfolio
Asset or the position of the other party to the Transaction or otherwise;

 

  (iii) with respect to information regarding the Reference Entity, any
Portfolio Asset Obligor or any Affiliate of the Reference Entity or any
Portfolio Asset Obligor that is or may be material in the context of the
Transaction:

 

  (A) each party and its Affiliates and the Calculation Agent may, whether by
virtue of the types of relationships described herein or otherwise, at the date
hereof or at any time hereafter, be in possession of information regarding the
Reference Entity, any Portfolio Asset Obligor or any Affiliate of the Reference
Entity or any Portfolio Asset Obligor that is or may be material in the context
of the Transaction and that may or may not be publicly available or known to the
other party. In addition, this Confirmation does not create any obligation on
the part of such party and its Affiliates to disclose to the other party any
such relationship or information (whether or not confidential);

 

  (B)

Counterparty understands that UBS and its Affiliates are engaged in a wide range
of financial services and businesses, including investment management,
financing, securities trading, corporate and investment banking and research
(such services and businesses are collectively referred to in this Clause
7(b)(iii) as “Activities”) and may engage in the Activities with or on behalf of
one or more of the Reference Entity, the Portfolio Asset Obligors and their
respective Affiliates. Furthermore, UBS or its Affiliates may, in undertaking
the Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including one
or more of the Reference Entity, the Portfolio Asset Obligors and their
respective Affiliates and including holding, for its own account or on behalf of
others, equity, debt and similar positions in one or more of the Reference
Entity, the Portfolio Asset Obligors and their respective Affiliates), including
trading in or holding long, short or derivative positions in securities, loans
or other financial products of one or more of the Reference Entity, the
Portfolio Asset Obligors and their respective Affiliates. Counterparty
understands and agrees that in engaging in the Activities, (x) UBS or its
Affiliates may now or in the future have interests or take actions that may
conflict with the interests of Counterparty and (y) officers and employees of
UBS or its Affiliates (including those responsible for negotiating the
Transaction) may currently have and later may receive or otherwise obtain
information concerning one or more of the Reference Entity, the Portfolio Asset
Obligors and their respective Affiliates (including information concerning
mergers, acquisitions, divestitures, restructurings, defaults under

 

-15-



--------------------------------------------------------------------------------

  material agreements, creditors’ rights proceedings or other matters that may
affect the value of the Reference Obligation or any Portfolio Asset or the
ability of the Reference Entity or any Portfolio Asset Obligor to perform its
obligations thereunder), which information may not be available to Counterparty
and may be material to a decision to enter into the Transaction (the “Excluded
Information”). Counterparty acknowledges that it has determined to enter into
the Transaction notwithstanding its lack of knowledge of the Excluded
Information. Counterparty agrees that neither UBS nor any of its Affiliates
shall have any liability to Counterparty, and Counterparty waives and releases
any claims that it might have against UBS or its Affiliates, whether under
applicable securities laws or otherwise, with respect to the nondisclosure of
the Excluded Information in connection with this Confirmation or the
Transaction; provided that the Excluded Information shall not and does not
affect the truth or accuracy of UBS’s representations or warranties in the
Master Agreement or this Confirmation;

 

  (C) Counterparty confirms that it (i) is a sophisticated entity with respect
to the obligations of the type of the Reference Obligation and the Portfolio
Assets, (ii) has adequate information concerning the business and financial
condition of the Reference Entity and each Portfolio Asset Obligor to make an
informed decision regarding its entry into this Confirmation and the
Transaction, (iii) possesses (individually or through its Affiliates) such
knowledge and experience in financial and business matters that it is capable,
without reliance on UBS or its Affiliates, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of entering into this Confirmation and the Transaction and is
financially able to bear such risks, (iv) has such knowledge and experience, and
has entered into other transactions of a similar economic nature, so as to be
aware of the risks and uncertainties inherent in the assumption of rights and
obligations of the type contemplated in this Confirmation and the Transaction,
and (v) has determined that entering into this Confirmation and the Transaction
hereunder is suitable and appropriate for it;

 

  (D)

Counterparty acknowledges that (i) it is solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with this Confirmation and the Transaction, (ii) that it has,
independently and without reliance upon UBS or its Affiliates, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Confirmation and the Transaction based
on such documents and information, as it has deemed appropriate and (iii) it
will, independently and without reliance upon UBS or its Affiliates, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Confirmation and the
Transaction, based on such documents and information as it shall from time to
time deem appropriate which may include, in each case, any or all of the
following (it being understood that neither UBS nor any of its Affiliates is
responsible for or has made any representation or warranty with respect to any
such matters or information): (x) the financial condition, status and
capitalization of the Reference Entity or any Portfolio Asset Obligor; (y) the
legality, validity, effectiveness, adequacy or enforceability of any agreement,
arrangement or document entered into, made or executed in

 

-16-



--------------------------------------------------------------------------------

  anticipation of, under or in connection with the Reference Obligation or any
Portfolio Asset; or (z) the adequacy, accuracy and/or completeness of (A) any
document in the form approved by the Reference Entity or any Portfolio Asset
Obligor concerning the Reference Entity or such Portfolio Asset Obligor (or any
of their respective subsidiaries) which, at the request of the Reference Entity
or such Portfolio Asset Obligor and on its behalf, was prepared in relation to
the syndication of the Reference Obligation or any Portfolio Asset or other
obligations of the Reference Entity or any Portfolio Asset Obligor and which may
or may not have been distributed by the arranger(s) of such obligations to
selected financial institutions (an “Information Memorandum”) and (B) any other
information concerning the Reference Entity or any Portfolio Asset Obligor
delivered by UBS or its Affiliates under or in connection with this
Confirmation, the Transaction or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
the Reference Obligation or any Portfolio Asset; and

 

  (E) Counterparty agrees that none of (i) the Master Agreement, (ii) the
receipt by UBS or its Affiliates of any information (including Excluded
Information) concerning one or more of the Reference Entity, the Portfolio Asset
Obligors and their respective Affiliates (including information concerning the
value of the Reference Obligation or any Portfolio Asset or the ability of the
Reference Entity or any Portfolio Asset Obligor to perform their respective
obligations thereunder) nor (iii) any other matter, shall give rise to any
fiduciary or other similar duties (including without limitation any duty of
trust or confidence) owing by UBS or its Affiliates to Counterparty including
any such duty that would prevent or restrict UBS or its Affiliates from acting
on behalf of customers (including the Reference Entity, the Portfolio Asset
Obligors and their respective Affiliates) or for its own account;

 

  (iv) neither UBS nor any of its Affiliates shall be under any obligation to
hedge the Transaction or to own or hold the Reference Obligation or any
Portfolio Asset as a result of the Transaction, and UBS and its Affiliates may
establish, maintain, modify, terminate or re-establish any hedge position or any
methodology for hedging at any time without regard to Counterparty. Any such
purchases, sales or other transactions will be at the sole discretion of UBS and
its Affiliates, and Counterparty acknowledges that such transactions may affect
the market price of the Reference Obligation and/or the Portfolio Assets.
Counterparty acknowledges and agrees that it is not relying on any
representation, warranty or statement by UBS or any of its Affiliates as to
whether, at what times, in what manner or by what method UBS or any of its
Affiliates may engage in any hedging activities;

 

  (v)

notwithstanding any other provision in this Confirmation or any other document,
UBS and Counterparty (and each employee, representative, or other agent of UBS
or Counterparty) may each disclose to any and all persons, without limitation of
any kind, the U.S. tax treatment and U.S. tax structure of the Transaction and
all materials of any kind (including opinions or other tax analyses) that are
provided to them relating to such U.S. tax treatment and U.S. tax structure (as
those terms are used in Treasury Regulations under Sections 6011, 6111 and 6112
of the Code), other than any information for which nondisclosure is reasonably
necessary in order to comply with applicable securities laws. To the extent not
inconsistent with the previous sentence, UBS and Counterparty will each keep
confidential (except as required by law) all information unless the other party

 

-17-



--------------------------------------------------------------------------------

  has consented in writing to the disclosure of such information. In the event
of a disclosure with respect to the U.S. tax treatment and U.S. tax structure of
this Transaction, the person making the disclosure may disclose all information
relevant to an understanding of the U.S. tax treatment and U.S. tax structure of
this Transaction, but such person may not disclose the identity of the
Counterparty, any Reference Entity or any Portfolio Asset; and

 

  (vi) if UBS chooses to hold (either directly or indirectly) the Reference
Obligation as a result of the Transaction, UBS may deal with the Reference
Obligation as if the Transaction did not exist (and, without limiting the
generality of the foregoing, UBS shall have no duty to Counterparty with respect
to any such direct or indirect ownership of the Reference Obligation).

 

(c) Each of the parties hereby represents that, on the date on which the
Transaction is entered into hereunder:

 

  (i) it is entering into the Transaction for investment, financial
intermediation, hedging or other commercial purposes;

 

  (ii) (x) it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act, as amended (the “CEA”), (y) the Master Agreement and
each Transaction are subject to individual negotiation by each party, and
(z) neither the Master Agreement nor the Transaction will be executed or traded
on a “trading facility” within the meaning of Section 1a(33) of the CEA; and

 

  (iii) (A) the Master Agreement (including the Credit Support Annex) and each
Transaction entered into under this Confirmation is a “swap agreement” within
the meaning given to such term under Section 101(53B) of the United States
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (B) it is a
“swap participant” within the meaning given to such term under Section 101(53C)
of the Bankruptcy Code.

 

(d) Counterparty hereby represents to UBS that:

 

  (i) its investments in and liabilities in respect of the Transaction, which it
understands is not readily marketable, is not disproportionate to its net worth,
and it is able to bear any loss in connection with the Transaction, including
the loss of its entire investment in the Transaction;

 

  (ii) it understands no obligations of UBS to it hereunder will be entitled to
the benefit of deposit insurance and that such obligations will not be
guaranteed by any Affiliate of UBS or any governmental agency;

 

  (iii) it has elected to treat the Reference Entity as an entity disregarded
from its owner for United States Federal income tax purposes;

 

  (iv) it can receive all payments on each Portfolio Asset included in the
Portfolio without U.S. Federal withholding tax and the relevant Reference Entity
or any subsidiary thereof holding a Portfolio Asset, as applicable, can (except
to the extent otherwise disclosed with respect to the Portfolio Asset prior to
the related Trade Date (as defined in the Reference Obligation Indenture))
receive all such payments without foreign withholding tax (which representation,
subject to any such exception, shall also be made for purposes of Section 3(f)
of the Master Agreement);

 

-18-



--------------------------------------------------------------------------------

  (v) it has delivered an applicable United States Internal Revenue Service form
W-9 (or successor form) with respect to withholding tax required to be delivered
by it pursuant to Part 3 of the Schedule to the Master Agreement (and this
representation will also be deemed made pursuant to Section 3(f) of the Master
Agreement);

 

  (vi) it is not, for U.S. Federal income tax purposes, a tax exempt
organization for purposes of Section 514 of the U.S. Internal Revenue Code of
1986, as amended, and, unless any such organization that invests in Counterparty
does so only indirectly through an entity that is not transparent for U.S.
Federal income tax purposes, there is disclosure to such organization that such
organizations may recognize unrelated business taxable income;

 

  (vii) it has obtained tax advice from its auditors or external legal counsel,
in either case of recognized standing in relation to U.S. Federal income tax
matters, that considered the U.S. tax treatment of the Transaction to which this
Confirmation relates; and

 

  (viii) it has obtained its own advice as to the proper tax characterization of
the transaction in all jurisdictions, including for the avoidance of doubt the
United States, and is not relying on UBS or its advisors in respect of such
matters in any respect.

 

(e) UBS hereby represents to Counterparty that

 

  (i) UBS will provide to the Counterparty and the Reference Entity a valid Form
W-9 provided by UBS Securities LLC and attached to a valid Form W-8IMY (or
successor thereto), that the Counterparty and the Reference Entity may reliably
associate all payments to be made by either of them pursuant to the Transaction
with such forms, and therefore may treat all such payments under the Transaction
as made to a U.S. person within the meaning of Treas. Regs.
Section 1.1441-1(d)(4);

 

  (ii) the Transaction to which this Confirmation relates is entered into by UBS
through an office located within the United States, or U.S. personnel of UBS
materially participated in this Transaction for U.S. Federal income tax purposes
and UBS is acting solely as an agent of UBS Securities LLC, a person that is a
“U.S. person” as that term is defined under IRC Section 7701(a)(30);

 

  (iii) except to the extent necessary to enable UBS to exercise any of its
rights under Paragraph 6(c) of the Credit Support Annex, that UBS is under no
legal or contractual obligation to treat the Reference Obligation issued to it,
any Pledged Notes pledged under the Credit Support Annex or any Portfolio Asset
as legally or beneficially owned by any person other than the Counterparty; and

 

  (iv) that UBS has obtained its own advice as to the proper tax
characterization of the transaction in all jurisdictions, including for the
avoidance of doubt the United States, and is not relying on the Counterparty or
its advisors in respect of such matters in any respect.

 

(f)

Except for disclosure authorized pursuant to Clause 7(b)(v), Counterparty agrees
to be bound by the confidentiality provisions of the Reference Obligation
Indenture (and of each credit or loan agreement governing each Portfolio Asset)
with respect to all information and documentation in relation to the Reference
Entity or any Portfolio Asset Obligor or the Reference Obligation or any

 

-19-



--------------------------------------------------------------------------------

  Portfolio Asset delivered to Counterparty hereunder. Counterparty acknowledges
that such information may include material non-public information concerning one
or more of the Reference Entity, the Portfolio Asset Obligors and their
respective securities and agrees to use such information in accordance with
applicable law, including Federal and State securities laws. In addition,
Counterparty agrees to keep confidential any internal rating supplied by UBS to
Counterparty with respect to any Portfolio Asset.

 

(g) Notwithstanding anything in the Master Agreement to the contrary, UBS will
not be required to pay any additional amount under Section 2(d)(i) of the Master
Agreement in respect of any deduction or withholding for or on account of any
Tax in relation to any payment under the Transaction. If UBS is required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, to make any deduction or withholding for or on account of any Tax in
relation to any payment under the Transaction and UBS does not so deduct or
withhold, then Section 2(d)(ii) of the Master Agreement shall be applicable.

 

(h) If an “Event of Default” under (and as defined in) the Reference Obligation
Indenture occurs, then UBS may give notice to Counterparty (so long as such
event is continuing on the date of such notice) that UBS, in its capacity as
Indenture Valuation Agent, has elected to exercise exclusively on behalf of the
Reference Entity and each subsidiary thereof all rights of the Reference Entity
to purchase and dispose of, and to exercise all voting and other consensual
rights with respect to, and to make all other determinations and decisions with
respect to the ownership of, the Portfolio Assets held or to be acquired by the
Reference Entity, pursuant to Section 12.1(c) of the Reference Obligation
Indenture.

 

(i) Counterparty hereby agrees that it shall procure that Lincoln International
or such other person or entity agreed by Counterparty and UBS (such person or
entity, together with Lincoln International, each, an “Independent Valuator”)
shall from time to time prepare valuations in respect of each Portfolio Asset
(each such valuation, an “Asset Valuation Report”) and provide copies thereof to
UBS:

 

  (i) with respect to each Portfolio Asset acquired by the Reference Entity, on
or before the date of acquisition (on a trade date basis) of such Portfolio
Asset; and

 

  (ii) within 10 calendar days after the last day of each Asset Valuation Report
Period, with respect to each Portfolio Asset held by the Reference Entity as of
the last day of such Asset Valuation Report Period.

For purposes of the foregoing, “Asset Valuation Report Period” means each
calendar quarter ending on March 31, June 30, September 30 and December 31 of
each calendar year.

If, on any date of determination by the Calculation Agent, Counterparty has
failed to procure an Asset Valuation Report in respect of one or more Portfolio
Assets in accordance with the requirements of clause (i) or (ii) above, each
such Portfolio Asset shall be deemed to be a Zero Value Portfolio Asset until
such time as such Portfolio Asset is included in a subsequent Asset Valuation
Report or an equivalent report from an Independent Valuator or the Back-Up
Valuation Company delivered at any time after such date of determination.

No Asset Valuation Report shall be required to be delivered pursuant to this
Clause 7(i) with respect to a Portfolio Asset if UBS waives such requirement by
writing.

 

-20-



--------------------------------------------------------------------------------

(j) Counterparty shall, immediately upon receipt from the Reference Entity of
the notice under Section 12.1(a)(iii) of the Reference Obligation Indenture,
deliver a copy of such notice to UBS.

 

8. ADJUSTMENTS RELATING TO CERTAIN UNPAID OR RESCINDED PAYMENTS.

 

(a) If (i) UBS makes any payment to Counterparty as provided under Clause 2 and
the corresponding Interest and Fee Amount is not paid (in whole or in part) when
due or (ii) any Interest and Fee Amount in respect of the Reference Obligation
is required to be returned (in whole or in part) by a holder of the Reference
Obligation (including, without limitation, the UBS Holder) to the applicable
Reference Entity or paid to any other person or entity or is otherwise rescinded
pursuant to any bankruptcy or insolvency law or any other applicable law, then
(i) each payment obligation under the Transaction related to such payment shall
be recomputed by the Calculation Agent as if such unpaid or returned amount had
not been paid and (ii) Counterparty will pay to UBS, within five Business Days
following receipt of notice from UBS, such amount (or portion thereof) so not
paid or so required to be returned, paid or otherwise rescinded. If such
returned, paid or otherwise rescinded amount is subsequently paid, UBS shall pay
such amount (subject to Clause 8(c)) to Counterparty within five Business Days
after the date of such subsequent payment.

 

(b) [reserved]

 

(c) Amounts payable pursuant to this Clause 8 shall be subject to adjustment by
the Calculation Agent in good faith and on a commercially reasonable basis, as
agreed by UBS and Counterparty, in order to preserve for the parties the
intended economic risks and benefits of the relevant Transaction; provided that
(i) no amounts in respect of interest shall be payable by either party on any
adjusted amount and (ii) the Calculation Agent in performing the calculations
pursuant to this Clause 8 will assume that no interest has accrued on any
adjusted amount.

 

(d) The payment obligations of UBS and Counterparty pursuant to this Clause 8
shall survive the termination of the Transaction.

 

9. CREDIT SUPPORT.

Notwithstanding anything in the Credit Support Annex (the “Credit Support
Annex”) to the Schedule to the Master Agreement to the contrary, the following
collateral terms shall apply to the Transaction to which this Confirmation
relates. Capitalized terms used in this Clause 9 but not otherwise defined in
this Confirmation have the respective meanings given to such terms in the Credit
Support Annex. In the event of any conflict between the Credit Support Annex and
these “Collateral Provisions”, these “Collateral Provisions” shall prevail.

 

(a) A single “Independent Amount” shall be applicable to Counterparty for this
Transaction in an amount equal to, on any Valuation Date, (i) the product of
(A) the Outstanding Amount on such Valuation Date, multiplied by (B) the greater
of (1) the Class A Market Price on such date and (2) the Rebalancing Threshold,
minus (ii) the Notional Amount on such Valuation Date.

 

(b)

On the Trade Date, Counterparty will deliver to UBS a Reference Obligation in an
amount equal to USD 98,000,000. The Reference Obligation delivered to UBS on the
Trade Date, as adjusted from time to the extent any additional amount of the
Reference Obligation is delivered or returned (as applicable) pursuant to Clause
13 hereof, shall be the “Pledged Notes”. The delivery of the Pledged Notes on
the Trade Date shall constitute a Transfer by the Counterparty (as Pledgor) to
UBS (as Secured Party) and shall constitute Eligible Collateral. UBS may
register the

 

-21-



--------------------------------------------------------------------------------

  Pledged Notes in the name of UBS as the holder thereof. On each Valuation Date
on which the Class A Market Price is above or equal to the Rebalancing
Threshold, only Pledged Notes shall constitute Eligible Credit Support with
respect to the Independent Amount. Notwithstanding any other provision of this
Agreement or the Credit Support Annex, UBS shall not be required to return any
of the Pledged Notes to the Counterparty other than (i) as a result of the
provisions of Clause 13 hereof, and (ii) after the Termination Date, but only to
the extent that Counterparty has satisfied all of its obligations under this
Agreement.

 

(c) The Exposure of this Transaction for purposes of the Credit Support Annex on
any Valuation Date or other date for which Exposure is calculated shall be the
amount determined pursuant to the following formula:

(A) the Notional Amount less (B) the product of (i) the Class A Market Price,
multiplied by (ii) the Reference Obligation Principal Amount (after taking into
account any Rebalancing effected pursuant to Clause 13(a) or 13(b) hereof)

If such amount is positive, such amount is UBS’s Exposure for the Transaction,
and if such amount is negative, the absolute value of such amount is
Counterparty’s Exposure for the Transaction.

 

(d) In no event shall Counterparty’s Credit Support Amount as Pledgor be less
than the Independent Amount for the Transaction to which this Confirmation
relates. If, on any date, the Value of the Pledged Notes is less than the
Independent Amount, Counterparty shall Transfer Eligible Collateral to UBS as a
Delivery Amount.

 

(e) UBS shall be the sole Valuation Agent for purposes of the Transaction to
which this Confirmation relates and each Business Day shall be a Valuation Date.
For purposes of this Transaction the Value of the Pledged Notes shall be equal
to the product of (i) the Class A Market Price, multiplied by (ii) the Pledged
Notes Principal Amount.

 

(f) Notwithstanding anything in this Confirmation to the contrary, for purposes
of determining the portion of the Exposure that is attributable to a Portfolio
Asset (or portion thereof) that is being sold or has been repaid, the Par Amount
of such Portfolio Asset shall not be reduced to reflect such sale or repayment
until the Business Day next succeeding the settlement date of such sale or the
date on which such repayment occurs, as the case may be. In addition, if the
Reference Entity sells any Portfolio Asset and the settlement date for such sale
occurs after the date customary for settlement substantially in accordance with
the then-current market practice in the principal market for such Portfolio
Asset (as determined by the Calculation Agent), then Unrealized Capital
Appreciation and Unrealized Capital Depreciation will continue to vary until the
actual settlement date (and, for this purpose, each of Unrealized Capital
Appreciation and Unrealized Capital Depreciation with respect to such Portfolio
Asset shall be determined until such date of actual settlement as if no sale
price had been established until the date of settlement of the relevant sale).

 

(g) The provisions of Paragraph 5 of the Credit Support Annex shall be
superseded and replaced in their entirety by Counterparty’s dispute rights with
respect to the Current Price of any Portfolio Asset as set forth in the
definition of “Current Price”.

 

(h)

Any Distributions on the Pledged Notes shall not be Transferred to the Pledgor
under Paragraph 6(d)(i) of the Credit Support Annex. Instead, subject to
Paragraph 4(a) of the Credit Support Annex, on each UBS Fixed Amount Payment
Date, the Secured Party will Transfer to the Pledgor

 

-22-



--------------------------------------------------------------------------------



  any Distributions it receives during the related Fixed Amount Payer
Calculation Period with respect to a principal amount of Pledged Notes equal to
the daily average, during such Fixed Amount Payer Calculation Period of the
Pledged Notes Principal Amount; provided such Transfer shall only be made if a
Delivery Amount would not be created or increased by that Transfer, as
calculated by the Valuation Agent (and the date of calculation will be deemed to
be a Valuation Date for this purpose).

 

10. NOTICE AND ACCOUNT DETAILS.

Notices to UBS:

UBS AG, London Branch

Structured Funding

Attn: Ben Stewart

1285 Avenue of the Americas

New York, NY 10019-6064

Tel: (203) 719-1611

E-mail: OL-Cyrus-TRS@ubs.com

With copies to:

E-mail: DL-IR-STM-TEAM@ubs.com

E-mail: SH-OTC-Credit-Setts@ubs.com

E-mail: OL-CTM@ubs.com

Notices to Counterparty:

CM Finance Inc.

601 Lexington Ave, 26th Floor

New York, NY 10023

Attention: Rocco DelGuercio, Christopher E. Jansen and Michael C. Mauer

Tel: (212) 380-5904

Email: RDelGuercio@cmipllc.com, CJansen@cmipllc.com, mm@cmipllc.com and
ops@cyruscapital.com

Payments to UBS:

Favour: UBS AG, Stamford Branch Swift Address: UBSWUS33XXX

Further Credit To: UBS AG, London Branch

Swift Address: UBSWGB2LXXX

Account No: 101-WA-140007-000

 

-23-



--------------------------------------------------------------------------------

Payments to Counterparty:

Bank Name: U.S. Bank N.A.

ABA Number: 091000022

Account Name: CM Finance Inc

Account Number: 104793354606

FFC: 190093

Reference: [Borrower’s Name]/CM Finance Inc

 

11. OFFICES.

 

(a) The Office of UBS for the Transaction:

London

 

(b) The Office of Counterparty for the Transaction:

None

 

12. SETTLEMENT

The Transaction hereunder is being entered into by a member of the UBS group
(“UBS Party”). For the avoidance of doubt, any payment or delivery obligations
of the UBS Party in respect of the Transaction may be effected by any of UBS
Limited or UBS AG, London Branch or UBS Securities LLC (the “Settlement Agent”).
UBS Party has authorized the Settlement Agent to act on its behalf in the same
manner and with the same force and effect as UBS Party might or could do in
connection with any such payment or delivery obligation.

 

13. REBALANCING

 

(a)

Each Business Day on which the Class A Market Price (i) is above or equal to the
Rebalancing Threshold, and (ii) was not below the Rebalancing Threshold on the
immediately preceding Business Day, shall be a “Rebalancing Date”. On each
Rebalancing Date, (1) the Final Price shall be equal to (a) the Class A Market
Price on such date, multiplied by (b) the Reference Obligation Principal Amount
on such date (prior to any adjustments made pursuant to this Clause 13(a)), (2)
Capital Depreciation or Capital Appreciation shall be payable, as the case may
be, (3) if Capital Appreciation is payable, (a) the Reference Obligation
Principal Amount of the related Reference Obligation shall be decreased (the
“Reference Obligation Principal Amount Reduction Amount”) such that the new
Reference Obligation Principal Amount shall equal the Notional Amount divided by
the Class A Market Price on such day, (b) pursuant to the definition thereof,
the Pledged Notes Principal Amount applicable to such Transaction shall be
increased by an amount equal to the Reference Obligation Principal Amount
Reduction Amount and (c) pursuant to paragraph 3 of the Credit Support Annex,
Counterparty shall Transfer to UBS a principal amount of the Reference
Obligation equal to the Reference Obligation Principal Amount Reduction Amount,
and (4) if Capital Depreciation is payable, (a) the Reference Obligation
Principal Amount of the Reference Obligation shall be increased (a “Reference
Obligation Principal Amount Increase Amount”) such that the new Reference
Obligation Principal Amount shall equal the Notional Amount divided by the
Class A Market Price on such day, (b) pursuant to the definition thereof, the
Pledged Notes Principal Amount applicable to such Transaction shall be decreased
by an amount equal to Reference Obligation Principal Amount

 

-24-



--------------------------------------------------------------------------------

  Increase Amount and (c) pursuant to paragraph 3 of the Credit Support Annex,
UBS shall Transfer to the Counterparty a principal amount of the Reference
Obligation equal to the Reference Obligation Principal Amount Increase Amount.

 

(b)

 

  (i) On any Business Day on which the Class A Market Price (i) is below the
Rebalancing Threshold and (ii) was not below the Rebalancing Threshold on the
immediately preceding Business Day, such Business Day shall be a “Below
Threshold Rebalancing Date”. On each Below Threshold Rebalancing Date, (1) the
Final Price shall be deemed to be (a) the Rebalancing Threshold, multiplied by
(b) the Reference Obligation Principal Amount on such date (prior to any
adjustments made pursuant to this Clause 13(b)(i)), (2) Capital Depreciation
shall be payable, (3) the Reference Obligation Principal Amount of the related
Reference Obligation shall be increased (a “Reference Obligation Principal
Amount Increase Amount II”) such that the new Reference Obligation Principal
Amount shall equal the Notional Amount divided by the Rebalancing Threshold on
such day, (4) (a) pursuant to the definition thereof, the Pledged Notes
Principal Amount applicable to such Transaction shall be decreased by an amount
equal to Reference Obligation Principal Amount Increase Amount II and (b) UBS
shall Transfer to the Counterparty a principal amount of the Reference
Obligation equal to the Reference Obligation Principal Amount Increase Amount
II, (5) UBS shall pay to Counterparty an amount equal to the product of (a) the
difference between the Rebalancing Threshold and the Class A Market Price,
multiplied by (b) the Reference Obligation Principal Amount Increase Amount II,
and (6) Counterparty shall pay to UBS Cash in an amount equal to (a) (x) the
Independent Amount as of such Below Threshold Rebalancing Date, minus (y) the
Value of the Pledged Notes as of such Below Threshold Rebalancing Date,
calculated after the Transfer made pursuant to Clause 13(b)(i)(4)(b) above, plus
(b) the Exposure as of such Below Threshold Rebalancing Date, calculated after
the Rebalancing made pursuant to Clause 13(b)(i)(3) above. On each Below
Threshold Rebalancing Date paragraph 3 of the Credit Support Annex shall not
apply, and instead transfers of the Reference Obligation by UBS and Cash by
Counterparty pursuant to this Clause 13(b)(i) (other than any payments made
pursuant to Clause 13(b)(i)(5)) will be deemed to be Transfers of Eligible
Credit Support.

 

  (ii)

On any Business Day on which the Class A Market Price (i) is above or equal to
the Rebalancing Threshold and (ii) was below the Rebalancing Threshold on the
immediately preceding Business Day, such Business Day shall be an “Above
Threshold Rebalancing Date”. On each Above Threshold Rebalancing Date, (1) the
Final Price shall be deemed to be (a) the Class A Market Price on such date,
multiplied by (b) the Reference Obligation Principal Amount on such date (prior
to any adjustments made pursuant to this Clause 13(b)(ii)), (2) Capital
Appreciation shall be payable, (3) the Reference Obligation Principal Amount of
the related Reference Obligation shall be decreased (the “Reference Obligation
Principal Amount Reduction Amount II”) such that the new Reference Obligation
Principal Amount shall equal the Notional Amount divided by the Class A Market
Price on such day, (4) (a) pursuant to the definition thereof, the Pledged Notes
Principal Amount applicable to such Transaction shall be increased by an amount
equal to Reference Obligation Principal Amount Reduction Amount II and
(b) Counterparty shall Transfer to UBS a principal amount of the Reference
Obligation equal to the Reference Obligation Principal Amount Reduction Amount
II, and (5) UBS shall pay to Counterparty an amount in Cash equal to (a) the
Value of all Eligible Credit Support, calculated after the Transfer made
pursuant to Clause 13(b)(ii)(4)(b) above, minus (b) the Independent Amount. On
each Above Threshold Rebalancing Date

 

-25-



--------------------------------------------------------------------------------

  paragraph 3 of the Credit Support Annex shall not apply, and instead transfers
of the Reference Obligation by Counterparty and Cash by UBS pursuant to this
Clause 13(b)(i) will be deemed to be Transfers of Eligible Credit Support.

 

(c) Each Business Day on which the Class A Market Price (i) is below the
Rebalancing Threshold and (ii) was below the Rebalancing Threshold on the
immediately preceding day shall not be a Rebalancing Date, a Below Threshold
Rebalancing Date or an Above Threshold Rebalancing Date.

 

(d) On any Business Day on which there is a Reference Obligation Principal
Amount Increase Amount or a Reference Obligation Principal Amount Increase
Amount II (a “ROPA Increase Amount”), Counterparty shall be required to sell, at
a price equal to the Class A Market Price, an amount of Reference Obligation
with a principal amount equal to such ROPA Increase Amount to an entity
designated by UBS (a “Hedge Counterparty”). To ease operational burdens, UBS may
require that UBS, the Counterparty and the Hedge Counterparty net settle their
respective obligations in connection with a Rebalancing Date or a Below
Threshold Rebalancing Date.

 

(e) On any Business Day on which there is a Reference Obligation Principal
Amount Reduction Amount or a Reference Obligation Principal Amount Reduction
Amount II (a “ROPA Reduction Amount”), UBS shall be required to arrange the sale
by a Hedge Counterparty, at a price equal to the Class A Market Price, of an
amount of Reference Obligation with a principal amount equal to such ROPA
Reduction Amount. To ease operational burdens, UBS may require that UBS, the
Floating Rate Payer and the Hedge Counterparty net settle their respective
obligations in connection with a Rebalancing Date or an Above Threshold
Rebalancing Date.

- signature page follows -

 

-26-



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by having a duly authorized officer of Counterparty execute this
Confirmation and return the same by facsimile to the attention of the individual
at UBS indicated on the first page hereof.

Yours faithfully

For and on Behalf of

UBS AG, LONDON BRANCH

 

By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

 

Confirmation – Signature Page



--------------------------------------------------------------------------------

Acknowledged and agreed by CM Finance Inc. as of the date specified above.

CM FINANCE INC.,

as TRS Counterparty

 

By:  

 

Name:   Title:  

 

Confirmation – Signature Page



--------------------------------------------------------------------------------

ANNEX A

ADDITIONAL DEFINITIONS

“Advance Restructuring Notice” has the meaning given to such term in the
Collateral Management Agreement.

“Affiliate”, for purposes of this Confirmation only, has the meaning given to
such term in Rule 405 under the Securities Act of 1933, as amended.

“Aggregate Outstanding Amount” has the meaning given to such term in the
Reference Obligation Indenture.

“Approved Dealer” means (a) any entity listed in Annex B hereto and (b) if an
entity listed in Annex B hereto is not the principal banking or securities
Affiliate within a financial holding company group, the principal banking or
securities Affiliate of such listed entity within such financial holding company
group; provided that (i) UBS may at any time, upon written notice to
Counterparty, delete any name listed in such Annex so long as such deletion is
consistent with the general application of its internal credit and risk policies
with respect to such Approved Dealer (and not designed to circumvent the rights
of Counterparty hereunder) and (ii) the parties may, at any time, agree in
writing to add or remove an Approved Dealer to or from Annex B.

“Breakage Cost Calculation Period” means, with respect to any termination of the
Transaction following the delivery of an Accelerated Termination Notice pursuant
to Clause 3(a) or 3(b), each period from, and including, one Breakage Cost
Hypothetical Payment Date to, but excluding, the next following Breakage Cost
Hypothetical Payment Date, except that (a) the initial Breakage Cost Calculation
Period will commence on, and include, the Obligation Termination Date, and
(b) the final Breakage Cost Calculation Period will end on, but exclude, the
Scheduled Termination Date.

“Breakage Cost Hypothetical Payment Date” means, with respect to any termination
of the Transaction following the delivery of an Accelerated Termination Notice
pursuant to Clause 3(a) or 3(b), (a) each Payment Date, commencing on the first
Payment Date following the date on which such Accelerated Termination Notice is
delivered, and (b) the Scheduled Termination Date.

“Breakage Costs” means, with respect to any termination of the Transaction
following the delivery of an Accelerated Termination Notice pursuant to Clause
3(a) or 3(b), an amount equal to the sum, determined with respect to each
Breakage Cost Calculation Period occurring after the date on which such
Accelerated Termination Notice is delivered, of the product of the following:

 

(a) USD 102,000,000,

 

(b) the Floating Rate Day Count Fraction (determined based on the actual number
of days in such Breakage Cost Calculation Period), and

 

(c) the Spread,

discounted from the Breakage Cost Hypothetical Payment Date occurring
immediately following the end of such Breakage Cost Calculation Period to the
Obligation Termination Date; provided that such present value shall be
determined using the discount factor implied by the mid-point between the
forward bid and offered side LIBOR curves for fixed-for-floating LIBOR swaps of
the relevant tenors; plus

 

Confirmation – Annex A



--------------------------------------------------------------------------------

(i)    if the Transactions are terminated prior to the Seventh Floating Rate
Payer Payment Date, an amount equal to the Counterparty Seventh Floating Amount;
plus

(ii)    if the Transactions are terminated prior to the Eighth Floating Rate
Payer Payment Date, an amount equal to the Counterparty Eighth Floating Amount;
plus

(iii)    if the Transactions are terminated prior to the Ninth Floating Rate
Payer Payment Date, an amount equal to the Counterparty Ninth Floating Amount.

“Capital Appreciation” and “Capital Depreciation” means, for any Total Return
Payment Date, the amount determined according to the following formula for the
applicable Terminated Obligation:

Final Price – Applicable Notional Amount

where

“Final Price” means (a) on any Rebalancing Date, Below Threshold Rebalancing
Date or Above Threshold Rebalancing Date, the amount determined pursuant to
Clause 13, and (b) with respect to any Terminated Obligation, the amount
determined pursuant to Clause 4, and

“Applicable Notional Amount” means, whether on a Rebalancing Date, Below
Threshold Rebalancing Date or Above Threshold Rebalancing Date or in connection
with a Terminated Obligation, the Notional Amount immediately prior to giving
effect to such Rebalancing or Termination.

If such amount is positive, such amount is “Capital Appreciation” and if such
amount is negative, the absolute value of such amount is “Capital Depreciation”.

“Class A Market Price” means, on any date of determination, (a) the Class A
Overall Collateral Value on such date, divided by (b) the Outstanding Amount on
such date.

“Class A Overall Collateral Value” means, on any date of determination, (a) the
Class A Total Asset Amount on such date plus (b) the Class A Net Unrealized
Capital Appreciation on such date less (c) the Class A Net Unrealized Capital
Depreciation on such date.

“Class A Net Unrealized Capital Appreciation” means, on any date of
determination, the product of (a) the Net Unrealized Capital Appreciation on
such date and (b) an amount equal to the quotient of (i) the Outstanding Amount
on such date divided by (ii) the sum of (A) the Outstanding Class A-R Funded
Amount and (B) the Outstanding Amount on such date.

“Class A Net Unrealized Capital Depreciation” means, on any date of
determination, the product of (a) the Net Unrealized Capital Depreciation on
such date and (b) an amount equal to the quotient of (i) the Outstanding Amount
on such date divided by (ii) the sum of (A) the Outstanding Class A-R Funded
Amount and (B) the Outstanding Amount on such date.

“Class A Notes” means the Class A Notes issued from time to time by the
Reference Entity under the Reference Obligation Indenture.

“Class A Total Asset Amount” means, on any date of determination, the product of
(a) the Total Asset Amount on such date and (b) an amount equal to the quotient
of (i) the Outstanding Amount on such date divided by (ii) the sum of (A) the
Outstanding Class A-R Funded Amount and (B) the Outstanding Amount on such date.

 

Confirmation – Annex A



--------------------------------------------------------------------------------

“Class A-R Notes” means the Class A-R Notes issued from time to time by the
Reference Entity under the Reference Obligation Indenture.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral Management Agreement” means the Collateral Management Agreement
dated as of May 23, 2013 between the Reference Entity, the Collateral Manager
and the Trustee, as amended as of December 4, 2013, September 26, 2014, July 20,
2015 and as amended and restated as of February 28, 2017 and as may be further
amended or otherwise modified from time to time.

“Collateral Manager” means CM Investment Partners LLC, or any successor thereto
as “Collateral Manager” pursuant to the Collateral Management Agreement.

“Commitment Amount” means, as of any date of determination (a) with respect to a
Reference Obligation, the maximum outstanding principal amount of the Reference
Obligation that a registered holder of the Reference Obligation would on such
date be obligated to fund, and (b) with respect to any Portfolio Asset that is a
Delayed Draw Loan, the maximum principal amount of such Portfolio Asset that the
Reference Entity would be obligated to fund on such date (including, in each
case, all amounts previously funded and currently outstanding, whether or not
such amounts, if repaid, may be reborrowed).

“Costs of Assignment” means, in the case of any Terminated Obligation or
Portfolio Asset, the sum of (a) any costs of any purchase, exchange, sale,
transfer or assignment transaction with respect to such Terminated Obligation or
Portfolio Asset paid by a person or entity effecting such transaction (including
any UBS Holder) under the terms of such Terminated Obligation or Portfolio Asset
or otherwise actually imposed on such person or entity by any applicable
trustee, administrative agent, registrar, borrower or obligor incurred in
connection with any such transaction with respect to such Terminated Obligation
or Portfolio Asset (including, without limitation, any amounts reimbursable by
such person or entity in respect of any tax or other governmental charge
incurred with respect thereto), (b) any reasonable expenses that are incurred by
such person or entity in connection with any such transaction and (c) any
reasonable administrative, legal or accounting fees, costs and expenses
(including, without limitation, any fees and expenses of the trustee of or
outside counsel to the Reference Entity) that are incurred by such person or
entity in connection with any such transaction.

“Current Price” means, with respect to each Portfolio Asset on any date of
determination, the determination by the Valuation Agent’s loan trading desk of
the net cash proceeds that would be received from the sale on such date of
determination of such Portfolio Asset, exclusive of accrued interest and
capitalized interest and net of the related expected Costs of Assignment;
provided that, in the case of a Portfolio Asset:

(i) if (x) such Portfolio Asset is the subject of a binding commitment to sell
or otherwise dispose of such Portfolio Asset directly to an Approved Dealer (and
not, for the avoidance of doubt, through an intermediary or any other person or
entity) (any such sale or disposition, an “Approved Dealer Direct Sale”), (y)
the Calculation Agent has received a copy of the related fully executed and
delivered confirmation in substantially the form prescribed by the Loan
Syndications & Trading Association or the Loan Market Association (as
applicable) and (z) the Calculation Agent has determined, based on such
confirmation, that such a sale or disposition constitutes an Approved Dealer
Direct Sale, then the Current Price shall be the actual sale price on the
applicable trade date of such sale or disposition that is receivable by the
Reference Entity

 

Confirmation – Annex A



--------------------------------------------------------------------------------

in respect of such Portfolio Asset (exclusive of accrued interest and
capitalized interest and net of the related expected Costs of Assignment),
pursuant to and in accordance with the terms of such binding commitment; and

(ii) if such Portfolio Asset is the subject of a binding commitment to sell or
otherwise dispose of such Portfolio Asset other than pursuant to an Approved
Dealer Direct Sale, the Current Price shall be deemed to be the lesser of
(x) the net cash proceeds that would be received from the sale or disposition on
such date of determination of such Portfolio Asset (exclusive of accrued
interest and capitalized interest and net of the related expected Costs of
Assignment), as determined by the Calculation Agent and (y) the actual sale
price on the applicable trade date of such sale or disposition that is
receivable by the Reference Entity in respect of such Portfolio Asset (exclusive
of accrued interest and capitalized interest and net of the related expected
Costs of Assignment), pursuant to and in accordance with the terms of such
binding commitment.

If, with respect to any date of determination, Counterparty, acting in a
commercially reasonable manner and in good faith, disputes any such original
determination of the Current Price of any Portfolio Asset by the Valuation
Agent, then Counterparty may, no later than two New York Business Hours after
the notice of such determination is given to Counterparty, designate at least
one Dealer to provide to the Valuation Agent, within such two New York Business
Hour period, a Firm Bid to purchase each such Portfolio Asset (with a quotation
amount equal to the Par Amount or (in the case of a Delayed Draw Loan)
Commitment Amount). Such Firm Bid (or the highest Firm Bid, if more than one)
timely received in accordance with the foregoing will be the Current Price of
the relevant Portfolio Asset with respect to the relevant date of determination.

If no such Firm Bid is timely received in accordance with the foregoing (such
Portfolio Asset, a “Disputed Portfolio Asset”), (a) Counterparty shall request
that the Independent Valuator, provide an Eligible Valuation to the Valuation
Agent, (b) if (i) no such Eligible Valuation is received by the Valuation Agent
from the Independent Valuator by 2:00 p.m. (New York time) on the fifth Business
Day following such request or (ii) the Valuation Agent in good faith has a
commercially reasonable basis to disagree with Independent Valuator’s Eligible
Valuation and the Valuation Agent notifies Counterparty of such disagreement on
the day such Eligible Valuation is received by the Valuation Agent (the earlier
of such fifth Business Day and the day of such notification, the “Notification
Day”), then no later than 10:00 a.m. (New York time) on the Business Day next
following the Notification Day, the Valuation Agent shall deliver a request to
any of CTS Capital Advisors, LLC, Duff & Phelps, Valuation Research Corporation,
GLC Advisors & Co., Houlihan Capital, Houlihan Lokey or their respective
successors (each, a “Back-Up Valuation Company”) to provide an Eligible
Valuation for such Disputed Portfolio Asset and (c) the Current Price in
relation to such Disputed Portfolio Asset shall be:

 

  (1) if the Independent Valuator provides an Eligible Valuation and the
Valuation Agent does not provide a request in accordance with sub-clause
(b) above, the Resolved Current Price in relation to the Eligible Valuation
provided by the Independent Valuator;

 

  (2) if the Valuation Agent provides a request in accordance with sub-clause
(b) above and the Back-Up Valuation Company provides an Eligible Valuation for
such Disputed Portfolio Asset by no later than 2:00 p.m. (New York time) on the
fifth Business Day following such request, the Resolved Current Price in
relation to the Eligible Valuation provided by the Back-Up Valuation Company;

 

  (3) if the Valuation Agent provides a request for the Back-Up Valuation
Company as a result of the event described in sub-clause (b)(i) above and the
Back-Up Valuation Company fails to provide an Eligible Valuation for such
Disputed Portfolio Asset by no later than 2:00 p.m. (New York time) on the fifth
Business Day following such request, the Current Price originally determined by
the Valuation Agent; and

 

Confirmation – Annex A



--------------------------------------------------------------------------------

  (4) if the Valuation Agent provides a request for the Back-Up Valuation
Company following the delivery of a notice to the Counterparty in accordance
with sub-clause (b)(ii) above and the Back-Up Valuation Company fails to provide
an Eligible Valuation for such Disputed Portfolio Asset by no later than 2:00
p.m. (New York time) on the fifth Business Day following such request, the
Eligible Valuation provided by the Independent Valuator.

For the avoidance of doubt, any determination of any amount herein (other than
any portion of such amount that represents an undisputed amount) consequent upon
the determination of a Current Price subject to dispute as provided above shall
be delayed until the deadline for the provision of a Firm Bid or an Eligible
Valuation (or, if applicable, any such valuation) to the Valuation Agent as
aforesaid. The “Current Price” shall be (i) expressed as a percentage of (A) in
the case of a Portfolio Asset that is not a Delayed Draw Loan, the Par Amount or
(B) in the case of a Portfolio Asset that is a Delayed Draw Loan, the Commitment
Amount and (ii) determined exclusive of accrued interest and capitalized
interest.

“Dealer” means (a) any entity (other than the Calculation Agent or any of its
Affiliates) designated by the Calculation Agent or its designated Affiliate in
its sole discretion as a “Dealer” for the purposes of this Confirmation and
(b) to the extent designated by Counterparty as provided in Clause 4(b) or
pursuant to the definition of “Current Price”, either (i) any Approved Dealer or
(ii) any other entity approved in advance by UBS, such approval not to be
unreasonably withheld or delayed (it being agreed that UBS may reasonably
withhold its approval based on the credit standing and its risk assessment of
such entity); provided that the Calculation Agent or any Affiliate thereof may
be a Dealer if more than one Dealer is designated pursuant to Clause 4.

“Defaulted Portfolio Asset” means any Portfolio Asset as to which (a) there has
occurred a default as to the payment of principal and/or interest (without
regard to any notice requirement or grace period; provided that any
capitalization of interest that is permitted under the terms of the relevant
Underlying Instrument shall not constitute a default for purposes of the
foregoing), (b) such Portfolio Asset is a Participation Interest with respect to
which the relevant Selling Institution has defaulted in any respect in the
performance of any of its payment obligations under such Participation Interest
or (c) such Portfolio Asset is a Participation Interest in a loan that would, if
such loan were a Portfolio Asset, constitute a “Defaulted Portfolio Asset”;
provided that, in each of the cases set forth in clauses (a) through (c) above,
such Portfolio Asset will only constitute a “Defaulted Portfolio Asset” for so
long as such default has not been cured or waived.

“Delayed-Draw Loan” has the meaning given to such term in the Reference
Obligation Indenture.

“Eligible Valuation” means, with respect to any Disputed Portfolio Asset, a
valuation (which may be quoted in a range of values) for the outstanding
principal amount of such Portfolio Asset (expressed as a percentage of par)
representing the net cash proceeds that would be received from the sale of such
Portfolio Asset on the date such valuation is provided, exclusive of accrued
interest and capitalized interest.

“Firm Bid” means, (a) with respect to a Terminated Obligation, a good and
irrevocable bid for value to purchase all of such Terminated Obligation,
expressed as a dollar amount and determined exclusive of accrued interest and
capitalized interest, for scheduled settlement no later than the Relevant
Settlement Date, submitted by (i) in the case of a Firm Bid obtained for
purposes of Clause 4(a), an Approved Dealer specified by Counterparty in its
sole discretion or (ii) in the case of a Firm Bid obtained for purposes of

 

Confirmation – Annex A



--------------------------------------------------------------------------------

Clause 4(b), a Dealer specified by the Calculation Agent in its sole discretion
(or, to the extent permitted by Clause 4(b), Counterparty), in each case as of a
time during regular business hours in New York City and (b) with respect to a
Portfolio Asset and any dispute with respect to the determination of the Current
Price thereof, a good and irrevocable bid for value to purchase the Par Amount
or (in the case of a Delayed Draw Loan) Commitment Amount of such Portfolio
Asset, expressed as a percentage and determined exclusive of accrued interest
and capitalized interest, for scheduled settlement within the standard
settlement cycle for such Portfolio Asset (with such cycle commencing on the
applicable date of submission), submitted by a Dealer specified by the
Calculation Agent in its sole discretion (or, to the extent permitted by Clause
4(b), Counterparty), in each case as of a time during regular business hours in
New York City.

“Indenture Valuation Agent” has the meaning assigned to the term “Valuation
Agent” in the Reference Obligation Indenture.

“Independent Valuator” has the meaning given to such term in Clause 7(i) above.

“Insolvency Event” has the meaning given to such term in the Reference
Obligation Indenture.

“Interest and Fee Amount” means, for any Fixed Amount Payer Calculation Period,
the aggregate amount of interest (including, without limitation, interest
breakage costs, deferred or capitalized interest and interest thereon), fees
(including, without limitation, amendment, consent, tender, facility and other
similar fees) and other amounts (other than in respect of principal repayments)
actually paid with respect to the Reference Obligation (after deduction of any
withholding taxes for which the relevant Reference Entity is not obligated to
reimburse holders of the Reference Obligation, if applicable) during such Fixed
Amount Payer Calculation Period; provided that Interest and Fee Amounts shall
not include any amounts that accrue prior to the Effective Date or that accrue
on or after the Obligation Termination Date.

“Interest Collections” has the meaning given to such term in the Reference
Obligation Indenture.

“Material Action” means an event described in the definition of “Material
Action” in the Collateral Management Agreement (as determined by the Calculation
Agent in its sole discretion).

“Net Unrealized Capital Appreciation” means, with respect to all Portfolio
Assets in the Portfolio (other than Non-Approved Portfolio Assets, Zero Value
Participation Interests and Defaulted Portfolio Assets) and any date of
determination, the greater of (a) zero and (b) an amount equal to:

 

(i) the sum, with respect to each such Portfolio Asset in the Portfolio of which
the Current Price is greater than the Purchase Price of such Portfolio Asset, of
(A) such Current Price minus such Purchase Price multiplied by (B) (1) in the
case of a Portfolio Asset that is not a Delayed Draw Loan, the Par Amount of
such Portfolio Asset or (2) in the case of a Portfolio Asset that is a Delayed
Draw Loan, the Commitment Amount of such Portfolio Asset, minus

 

(ii) the sum, with respect to each such Portfolio Asset in the Portfolio of
which the Current Price of such Portfolio Asset is less than the Purchase Price
of such Portfolio Asset, of (A) such Purchase Price minus such Current Price
multiplied by (B) (1) in the case of a Portfolio Asset that is not a Delayed
Draw Loan, the Par Amount of such Portfolio Asset or (2) in the case of a
Portfolio Asset that is a Delayed Draw Loan, the Commitment Amount of such
Portfolio Asset;

provided that, for the purposes of computing the Net Unrealized Capital
Appreciation, any such Portfolio Asset that is sold or repaid will be deemed to
continue to be outstanding in an amount equal to its Par Amount (or in the case
of a Delayed Draw Loan, Commitment Amount) until (but excluding) the date of
settlement of such sale or the date of such repayment.

 

Confirmation – Annex A



--------------------------------------------------------------------------------

“Net Unrealized Capital Depreciation” means, with respect to all Portfolio
Assets in the Portfolio (other than Non-Approved Portfolio Assets, Zero Value
Participation Interests and Defaulted Portfolio Assets) and any date of
determination, the greater of (a) zero and (b) an amount equal to:

 

(i) the sum, with respect to each such Portfolio Asset in the Portfolio of which
the Current Price of such Portfolio Asset is less than the Purchase Price of
such Portfolio Asset, of (A) such Purchase Price minus such Current Price
multiplied by (B)(1) in the case of a Portfolio Asset that is not a Delayed Draw
Loan, the Par Amount of such Portfolio Asset or (2) in the case of a Portfolio
Asset that is a Delayed Draw Loan, the Commitment Amount of such Portfolio
Asset, minus

 

(ii) the sum, with respect to each such Portfolio Asset in the Portfolio of
which the Current Price is greater than the Purchase Price of such Portfolio
Asset, of (A) such Current Price minus such Purchase Price multiplied by (B) (1)
in the case of a Portfolio Asset that is not a Delayed Draw Loan, the Par Amount
of such Portfolio Asset or (2) in the case of a Portfolio Asset that is a
Delayed Draw Loan, the Commitment Amount of such Portfolio Asset;

provided that, for the purposes of computing the Net Unrealized Capital
Depreciation, any such Portfolio Asset that is sold or repaid will be deemed to
continue to be outstanding in an amount equal to its Par Amount (or in the case
of a Delayed Draw Loan, Commitment Amount) until (but excluding) the date of
settlement of such sale or the date of such repayment.

“New York Business Hour” means any one-hour period that occurs during the period
from 9:00 a.m. (New York time) to 6:00 p.m. (New York time) on any day on which
commercial banks are open for business in New York City; provided that if a
period is expressed as an amount of New York Business Hours and insufficient New
York Business Hours exist prior to 6:00 p.m. (New York time) on the relevant day
following the commencement of such period, such period shall be deemed to
continue on the next succeeding day on which commercial banks are open for
business in New York City until the relevant period of New York Business Hours
has expired.

“Non-Approved Portfolio Asset” means any Portfolio Asset which UBS has not
approved in writing by notice to Counterparty on or prior to the settlement date
of the acquisition thereof by the Reference Entity.

“Outstanding Class A-R Funded Amount” has the meaning given to such term in the
Reference Obligation Revolving Credit Note Agreement.

“Reference Obligation Revolving Credit Note Agreement” means the Amended and
Restated Revolving Credit Note Agreement dated as of December 4, 2013 and
amended and restated as of November 20, 2017 between the Reference Entity, U.S.
Bank National Association and the noteholders from time to time party thereto,
as amended, supplemented or modified prior to the date hereof, and as the same
may be further amended, modified or otherwise supplemented from time to time.

“Par Amount” means, in relation to any Portfolio Asset, the outstanding
principal amount of such Portfolio Asset (as the same may be increased in the
case of a Delayed Draw Loan pursuant to any amount drawn in respect of such
Delayed Draw Loan). The Par Amount of any Delayed Draw Loan on any date shall
include the aggregate stated face amount of all letters of credit, bankers’
acceptances and other similar instruments issued in respect of such Delayed Draw
Loan to the extent that the holder of such Delayed Draw Loan is obligated to
extend credit in respect of any drawing or other similar payment thereunder.

 

Confirmation – Annex A



--------------------------------------------------------------------------------

“Participation Interest” has the meaning given to such term in the Reference
Obligation Indenture.

“Pledged” has the meaning given to it in Clause 9(b).

“Pledged Notes Principal Amount” means, with respect to the Pledged Notes on any
Valuation Date, an amount equal to the Outstanding Amount on such date, minus
the Reference Obligation Principal Amount on such date.

“Portfolio Asset Obligor” means, in relation to any Portfolio Asset, the
borrower or issuer of the Portfolio Asset set forth in, and identified as the
“Obligor” in, the Relevant Source. In addition, “Portfolio Asset Obligor”,
unless the context otherwise requires, shall also refer to any guarantor of or
other obligor on the Portfolio Asset.

“Post-Restructuring Notice” has the meaning given to such term in the Collateral
Management Agreement.

“Principal Balance” has the meaning given to such term in the Reference
Obligation Indenture.

“Principal Collections” has the meaning given to such term in the Reference
Obligation Indenture.

“Purchase Amount” means, as of any date of determination, (i) in relation to any
Portfolio Asset that is not a Delayed Draw Loan, the product of the Purchase
Price and the Par Amount; and (ii) in relation to any Portfolio Asset that is a
Delayed Draw Loan, the product of the Purchase Price and the Commitment Amount.

“Purchase Price” has the meaning given to such term in the Reference Obligation
Indenture.

“Rebalancing Threshold” means 91%.

“Relevant Settlement Date” means the date customary for settlement substantially
in accordance with the then-current market practice in the principal market for
the relevant Reference Obligation (as determined by the Calculation Agent).

“Relevant Source” means (a) in the case of an initial Portfolio Asset, the
agreement specified as such in Schedule 1 to the Reference Obligation Indenture,
and (b) otherwise, the indenture, credit agreement, loan agreement or other
agreement governing such Portfolio Asset.

“Resolved Current Price” means, with respect to any Eligible Valuation that is:

(a)     quoted as a range of values where the difference between the lowest and
highest values in such range (each expressed as a percentage of par) is an
amount greater than 5% of par, as determined by the Valuation Agent, the lowest
value in such range;

(b)     quoted as a range of values where the difference between the lowest and
highest values in such range (each expressed as a percentage of par) is an
amount less than or equal to 5% of par, as determined by the Valuation Agent,
the mid-point between the lowest and highest value in such range, as determined
by the Valuation Agent; and

(c)     not quoted as a range of values, such Eligible Valuation.

“Sale Amount” means, with respect to any Portfolio Asset that is the subject of
a binding commitment of the Reference Entity to sell such Portfolio Asset, the
anticipated net cash proceeds that will be received by the Reference Entity from
the sale of such Portfolio Asset, exclusive of accrued interest and capitalized
interest and net of any Costs of Assignment.

 

Confirmation – Annex A



--------------------------------------------------------------------------------

“Selling Institution” has the meaning given to such term in the Reference
Obligation Indenture.

“Terminated Obligation” means the Reference Obligation with respect to which the
Final Price is determined pursuant to Clause 4.

“Termination Settlement Date” means, for any Terminated Obligation, (a) if the
Final Price is determined by reference to the actual sale of a Terminated
Obligation pursuant to Clause 4, the date of settlement of such sale and
(b) otherwise, the Relevant Settlement Date.

“Termination Trade Date” means, with respect to any Terminated Obligation,
(a) where an Approved Dealer identified by Counterparty is acquiring the
Reference Obligation or applicable portion thereof from UBS or its Affiliate
pursuant to Clause 4(a), the Termination Trade Date specified in the applicable
Accelerated Termination Notice, or (b) otherwise the bid submission deadline as
shall be set forth in each of UBS’ requests issued pursuant to Clause 4(b) for
Firm Bids for the portion of the principal amount allocable to such Terminated
Obligation (expressed as a percentage and determined exclusive of accrued
interest and capitalized interest) that are the basis for determining the Final
Price of such Terminated Obligation.

“Total Asset Amount” means, on any date of determination by the Valuation Agent,
an amount equal to the sum of: (a) the aggregate Purchase Amount of all
Portfolio Assets in the Portfolio (other than Non-Approved Portfolio Assets,
Zero Value Participation Interests, Zero Value Portfolio Assets and Defaulted
Portfolio Assets) on such date; plus (b) the aggregate amount of all cash
standing to the credit of the Accounts (excluding any and all Class A-R
Prepayment Accounts and any and all amounts standing to the credit of the
Expense Account and the Interest Account) on such date; plus (c) the aggregate
cost of purchase of all “Eligible Investments” (as defined in the Reference
Obligation Indenture) (other than any Eligible Investments (as defined in the
Reference Obligation Indenture) acquired by the relevant Reference Entity using
any funds credited to the Expense Account or to the Interest Account) held by
the Reference Entity on such date

“Total Return Payment Date” means, each Rebalancing Date, Above Threshold
Rebalancing Date and Below Threshold Rebalancing Date and the Obligation
Termination Date in respect of a Terminated Obligation.

“UBS Holder” means, if UBS or an Affiliate of UBS holds the Reference Obligation
or any portion thereof as a result of the Transaction, UBS or such Affiliate, as
appropriate.

“Underlying Instrument” means the indenture, credit agreement or other agreement
pursuant to which a Portfolio Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Portfolio Asset or of which the holders of such Portfolio Asset are the
beneficiaries.

“Zero Value Participation Interest” means any Participation Interest included in
the Portfolio Assets that (a) has not been elevated to a loan directly held and
registered in the name of the Reference Entity within 90 days after the
Effective Date or (b) is acquired by the Reference Entity at any time after the
Effective Date.

“Zero Value Portfolio Asset” means any Portfolio Asset that: (a) is deemed to be
a Zero Value Portfolio Asset pursuant to Clause 7(i) above, (b) has been a
Defaulted Obligation (as defined in the Reference

 

Confirmation – Annex A



--------------------------------------------------------------------------------

Obligation Indenture) for a continuous period of 14 calendar days, (c) is an
obligation in relation to which the Collateral Manager did not provide an
Advance Restructuring Notice when originally due under the Collateral Management
Agreement, (d) is an obligation (i) that is the subject of a proposed Material
Action and (ii) with respect to which the Collateral Manager has taken any
Material Action without obtaining the consent of the Indenture Valuation Agent
in accordance with the terms of the Collateral Management Agreement or (e) is an
obligation in relation to which the Collateral Manager did not provide a
Post-Restructuring Notice when originally due pursuant to the Collateral
Management Agreement. Notwithstanding the foregoing, with respect to any
Portfolio Asset that is deemed to be a Zero Value Portfolio Asset pursuant to
this definition, if the Calculation Agent elects, in its sole discretion, that
such Portfolio Asset shall no longer constitute a Zero Value Portfolio Asset,
then such Portfolio Asset shall not constitute a Zero Value Portfolio Asset
until such time, if any, as such Portfolio Asset would otherwise be deemed to
constitute a Zero Value Portfolio Asset pursuant to this definition and the
Calculation Agent elects, in its sole discretion, that such Portfolio Asset
shall constitute a Zero Value Portfolio Asset.    

 

Confirmation – Annex A



--------------------------------------------------------------------------------

ANNEX B

APPROVED DEALERS

Bank of America Securities LLC

Barclays Bank plc

BNP Paribas

Cantor Fitzgerald

Castle Oak

CIBC World Markets, Inc.

Citibank, N.A.

Credit Agricole Cheuveux North America, Inc.

Credit Suisse First Boston LLC

Deutsche Bank Securities Inc.

Goldman Sachs & Co.

Guggenheim

Global Hunter

Jefferies & Company Inc.

JPMorgan Chase Bank, N.A.

Macquarie

Miller Tabak Roberts Securities, LLC

Morgan Stanley & Co.

Nomura

RBC Capital Markets Corp.

SG Americas Securities LLC

Sterne, Age & Leach, Inc.

The Royal Bank of Scotland plc.

UBS AG

Wachovia Capital Markets LLC

 

Confirmation – Annex B